DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US PGPub 2015/0163958) in view of Tobita (US PGPub No. 2002/0197923), Nakatani (US Patent No. 7,038,310) and Miyashita (US PGPub No. 2013/0241046).
Regarding claim 1, Oguma (Fig. 5) discloses heat radiation device comprising:
a heat generator (electronic component 13);
a heat radiator (electromagnetic shielding case 11); and
a heat conductive sheet (thermally conductive curable resin composition 14) attached in a sandwiched manner between the heat generator (13) and the heat radiator (11),
wherein the heat conductive sheet (13, see col. 2, lines 18-24) contains a first thermoplastic resin that is solid at normal temperature and normal pressure (resin powder such as PVC powder, see paragraph 0047 of Oguma; and PVC is known 
an Asker C hardness of the heat conductive sheet is more than 60 (the asker C hardness of the cured product may be as high as 90, paragraph 0052), and
an area of a sandwiched surface of the heat conductive sheet is smaller than an area of an attached surface of the heat generator and the heat radiator (see the width of the sheet 14 in Fig. 5 on its top end and bottom end having sandwiched surface is smaller than the top surface of the component 13 and bottom surface of the case 11).
Oguma fails to disclose a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more;
an Asker C hardness of the heat conductive sheet at 25 °C is more than 60 (Oguma is silent of the temperature when the hardness is measured); and
an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm and 50 μm or less.
Tobita (table 1) discloses a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more (Ex.1, 18.7 W/m-K). This can be done by aligning and orienting the carbon powders under a magnetic field in a Z-axis direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more in Oguma as taught by Tobita in order to increase heat transfer through the heat conductive sheet.
It is understood that the measurement of hardness varies as a function of temperature. Although Oguma fails to recite the temperature when the hardness is measured, the article, “How to use a Durometer” from Hoto instruments, indicates that the testing of the hardness requires maintaining sample temperature at 23°C± 2°C. It is evident that the measurement of hardness in 25°C is a standard temperature to measure the hardness. Therefore it is understood that the measured Asker C hardness in Oguma may be performed in 25°C, which is performed in an acceptable range as suggested in the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an Asker C hardness of the heat conductive sheet at 25 °C is more than 60 in Oguma in order to obtain an accurate hardness value.
Nakatani discloses an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm and 50 μm or less (see col. 8 lines 48-63 and col. 10, lines 48-52, the metal heat sink 306 can be roughened to obtain surface roughness Rz to improve bonding with insulating layer 307 through 
Miyashita discloses the surface of a ceramic substrate 2 that is made of aluminum oxide (paragraph 0039) may be roughened (paragraph 0102) to obtain a surface roughness for proper adhesive property with the resin layer (paragraph 0053).
Since the electromagnetic shielding case 11 is made of metal (see paragraphs 0062-0063 of Oguma) and the electronic component 13 is made of alumina (paragraph 0103 of Oguma), the surface roughening on a surface contact of the shielding case 11 and the electronic component 13 may be provided in view of the teachings of Nakatani and Miyashita.
Further, Nakatani further discloses roughening the surface increases bonding strength, and Miyashita further discloses surface roughness cannot be too small for sufficient anchoring effects. Therefore the surface irregularity or roughness is a result effective variable which determines the anchoring effects of the interface surfaces so that the thermal interface material may retain on the surface of contact. Nakatani discloses the range of the surface roughness is 2 μm and 20 μm. Reciting surface irregularity or roughness is not novel because one of ordinary skill in the art would perform routine experimentation including the cited range of the surface irregularity for optimum result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm and 50 μm or less in Oguma as taught by Nakatani in order to improve bonding of the 
Regarding claim 3, Oguma as modified further discloses wherein a thickness of the heat conductive sheet is 2.0 mm or less (as shown in Fig. 2, the thickness of between case 11 and component 13 is 1.4-1.05=0.35mm).
Regarding claim 8, Oguma as modified further discloses wherein the Asker C hardness of the heat conductive sheet at 25 °C is 68 or more (Oguma as modified has the asker C hardness of the cured product may be as high as 90, paragraph 0052).
Regarding claims 9 and 10, Oguma as modified further discloses wherein an attached surface of the heat generator has a surface irregularity of 25 μm or more / 35 μm or less (see rejection above for the surface roughness being result effective and one skilled in the art would perform routine experimentation including the cited range of the surface irregularity for optimum anchoring effect).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 2015/0163958) and Tobita (US PGPub No. 2002/0197923), Nakatani (US Patent No. 7,038,310) and Miyashita (US PGPub No. 2013/0241046) as applied to claim 1 above, and further in view of Ouderkirk (US PGPub No. 2015/0303129).
Regarding claim 4
Ouderkirk (Fig. 3a and 3b) discloses when an identical force F is applied on a uniform TIM 220 and segmented TIM 240, the segmented TIM 240 has a shorter thickness t2 compared to a thickness t3 of the uniform TIM 220. This indicates a smaller sandwiched surface of a TIM results an easier compression which can further reduce the thickness, and, as a result, the heat transfer efficiency can be increase in virtue of the reduced thickness (paragraph 0037 of Ouderkirk). Therefore the recited percentage of the sandwiched area to the attached area is a result effective variable which determines the surface area for heat conduction, and the compressibility of the thermal interface material which determines the thickness as mentioned.
No precise percentage of the sandwiched area with respected to the attached area of the heat generator and the heat radiator is given, one of ordinary skill in the art would perform routine experimentation including the cited percentage range of the sandwiched area to the attached area for optimum surface area and thickness for heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose wherein a proportion of the area of the sandwiched surface of the heat conductive sheet to the area of the attached surface of the heat generator and the heat radiator is 10 % or more and 70 % or less in Oguma as taught by Ouderkirk through routine experimentation. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763